DisNet,
dissenting: I can not agree with the conclusion of the majority. Section 315 (b), relied upon to establish a status of transferees for the petitioners, refers in terms to a transfer by the decedent. The decedent merely paid premiums upon life insurance policies in connection with which he contracted for payment in a certain way. He did not transfer to the companies the amounts payable by them after his death, except in so far as he paid premiums, no doubt in *822much less amount. He bad the contractual right to arrange payment under the contract either in lump sum or in periodic payments. The only contract he had made at time of death was to provide for periodic payments and it seems to me the fact that he could have provided otherwise is immaterial. At the time of death he held a contract with each of the petitioners, providing for payment in a certain way. I think, therefore, that the status of each of the petitioners is that of contractor only. The majority opinion seems to state that, if the insurance had been payable in lump sums to designated beneficiaries, the insurance companies, during the interim between the death of the insured and such payment, would not have been transferees. The distinction then is between a policy providing for payment in lump sum, and one providing for payment in periodic installments. That, however, is a mere detail as to the manner of discharge of a contract fixed by the terms thereof and if the insurance company is not a transferee after the death of the insured and before it complies with its contract and pays the money in a lump sum, I am unable to see why it is a transferee if, instead, it discharges its contract by a series of payments. In its origin, the word “transfer” denotes “to carry across,” that is, to carry from one person or place to another. I am unable to think that there is such a transfer in the mere retention of moneys by the insurance company until payment thereof in accordance with its contract. Many insurance policies provide that, in case of total permanent disability of the insured, he shall, without further payment of premiums, receive fixed monthly payments, in a manner analogous to that of the payment of the beneficiaries in installments under the contract herein involved. I am unable to believe that the totally and permanently disabled insured in the supposed case receives payment from a transferee. He merely receives it under the terms of the contract from the other party to the contract. Logic forbids, I think, that the insurance company be considered to have assumed a status other than that of a contracting party, merely because of a contingency covered by the contract, to wit, the contingency of total permanent disability of the insured. The supposed situation is wholly analogous, in my opinion, to that arising upon the death of the insured. Death, like total permanent disability, merely gives a right to payment under the contract. I can find no metamorphosis of a party to the contract into a transferee. There may be administrative difficulties in the view here taken, but to hold otherwise would, I think, be to add to the statute.
Smith agrees with this dissent.